Case: 14-14679       Date Filed: 06/12/2015       Page: 1 of 3


                                                                       [DO NOT PUBLISH]



                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                              ________________________

                                     No. 14-14679
                               ________________________

                          D.C. Docket No. 4:11-cv-01846-VEH



JOANNE PEARSON,

                                                   Plaintiff-Counter Defendant-Appellant,

                                            versus

TRAVELERS HOME AND MARINE INSURANCE COMPANY,

                                                  Defendant-Counter Claimant-Appellee.

                               ________________________

                      Appeal from the United States District Court
                         for the Northern District of Alabama
                             ________________________

                                       (June 12, 2015)

Before ED CARNES, Chief Judge, TJOFLAT and SENTELLE, * Circuit Judges.

PER CURIAM:


   *
      Honorable David Bryan Sentelle, United States Circuit Judge for the District of Columbia,
sitting by designation.
                Case: 14-14679        Date Filed: 06/12/2015       Page: 2 of 3


       Having studied the briefs and the pertinent parts of the record, and after

hearing oral argument, we conclude that the district court did not err in entering

summary judgment against the plaintiff in this case. See, e.g., Miller’s Ale House,

Inc. v. Boynton Carolina Ale House, LLC, 702 F.3d 1312, 1316 (11th Cir. 2012)

(“Where the record taken as a whole could not lead a rational trier of fact to find

for the non-moving party, there is no genuine issue for trial.”) (quotation marks

omitted); Garczynski v. Bradshaw, 573 F.3d 1158, 1165 (11th Cir. 2009) (“A

‘mere scintilla’ of evidence is insufficient; the non-moving party must produce

substantial evidence in order to defeat a motion for summary judgment.”); Galvez

v. Bruce, 552 F.3d 1238, 1240 n.1 (11th Cir. 2008) (“Under Federal Rule of Civil

Procedure 56, the court may disregard an offer of evidence that is too incredible to

be believed.”) (quotation marks omitted); see also Hickson Corp. v. N. Crossarm

Co., 357 F.3d 1256, 1260 (11th Cir. 2004) (“An issue of fact is ‘genuine’ if the

record taken as a whole could lead a rational trier of fact to find for the nonmoving

party.”). 1




   1
      The appellant contends that it was an abuse of discretion to deny her discovery motion on
attorney–client privilege grounds. The district court, however, based its discovery ruling on two
independent grounds. The other ground was the work product privilege, which appellant did not
challenge in her brief. She has, therefore, abandoned any contention that the district court
erroneously applied the work product privilege. Because she has “fail[ed] to challenge properly
on appeal one of the grounds on which the district court based its” discovery ruling, “it follows
that the [ruling] is due to be affirmed.” Sapuppo v. Allstate Floridian Ins. Co., 739 F.3d 678, 680
(11th Cir. 2014).

                                                2
               Case: 14-14679       Date Filed: 06/12/2015       Page: 3 of 3


      AFFIRMED. 2




2
    The appellee’s motion to strike certain portions of the appellant’s reply brief is DENIED.

                                               3